Freedman, P. J.
All the disputed questions of fact in this case have been disposed of by the trial judge and we see no reason for disturbing his decision thereon.
*217The appellants strenuously claim, however,-that the judgment should be reversed upon the ground that the action having been commenced before the new Municipal Court Law,- chapter 580, Laws 1902, took effect, the judgment should have been rendered within eight days after final submission, and not within fourteen, as prescribed under the new law, although it is conceded that the trial did not take place until after the new act took effect. In this position we think the appellants are wrong-The new Municipal Court Act, section 361, provides that the repeal of any law specified therein shall not affect or impair any act done or right accruing, accrued or acquired, and that all actions and proceedings commenced under or by virtue of the laws so repealed and pending September 1, 1902, may be prosecuted in the same .manner, and with the same effect, unless it shall he otherwise specially provided.
Section 230 provides that the court must hear the evidence and decide all questions of law and fact and render judgment accordingly within fourteen days from the time the same is submitted for that purpose; so that there is a special provision regarding the time which the court may have in which to decide the questions submitted. Section 362 also provides that the provisions of the act “ so far as they are substantially the same as those of laws existing prior to September 1st, 1902, shall be construed as a continuation of such laws, modified or amended, according to the language employed in this act, and not as a new enactment.”
The effect of this section is, therefore, the same as though the old Greater Hew York Municipal Court Charter Act, chapter 378, Laws of 1897, as amended by chapter 466, Laws of 1901, requiring Municipal Court justices to render judgment within eight days after submission, had been amended, to take effect September 1, 1902, extending such time to fourteen days.
Judgment affirmed, with costs.
Gii/debseeeve and Giegebici-i, JJ., concur.
Judgment affirmed, with costs.